Field, C. J.
The petition in this cause prayed that the decree absolute and the decree nisi in the - libel for divorce might be vacated, and that the libel might be dismissed, and for other relief. If these decrees were vacated, the libel would stand for further proceedings; but as the evidence, if believed, on which the decrees were vacated also showed that the libel must be dismissed, and as both parties were present and were heard, the court could properly, in the same proceeding, not only vacate the decrees, but dismiss the libel.
The respondent in this petition offered evidence to show that when he was married to the petitioner he had a wife still living, from whom he had never been divorced. This was offered to show that he was never lawfully married to the petitioner, and that therefore the libel should be dismissed on this ground. As there were other grounds on which the libel must be dismissed, it was in the discretion of the court whether it would or would not hear the evidence offered. When there are several grounds on which a libel for divorce may be dismissed on the merits, the libellant has not necessarily, as matter of strict law, the right to select for the court the particular ground on which it must act, and to have this incorporated in the decree.

Exceptions overruled.